Opinion by
Tilson, J.
It appeared from stipulation of counsel that duty was-assessed on the total appraised value rather than at the appraised value of the repairs to said bottles for the reason that the replacement of the broken stoppers of the bottles with new stoppers was not considered by the customs officials to be a repair under the definition of the word “repairs” in article 408 (1), Customs Regulations of 1937. It was held that the replacement of the stoppers in these bottles, essential and integral parts of the bottles, constitutes a repair and that the collector erred in taking duty on the total value of the importation. The collector was therefore directed to reliquidate accordingly.